DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP § 608.01(m). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tappet body inner wall” (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least part of the annular recess" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --at least one recess--
Claim 5 recites the limitation "the at least part of the plurality of radial recesses" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 1: claim 1 line 10-12 states: “wherein the inner end face (47) has therein at least one recess (38) symmetrical about the longitudinal central axis of the tappet body (15), and wherein no recess is between the inner end face (47) and the tappet body inner wall.” Furthermore with respect to the negative claim limitation “wherein no recess is between the inner end face (47) and the tappet body inner wall.” Written description support is not found in the disclosure for the exclusion of any recess between the inner end face and “any tappet body inner wall  extending parallel to the longitudinal central axis, and defines the second cavity” (i.e. the tappet body inner wall). Additionally, Figure 5 and Figure 6 illustrate a recess 38 located between a tappet body inner wall (vertical wall in Figure 6 extending from the angled surfaces somewhat indicated by element 16 in Figure 6) and the inner end face 47. Furthermore, the written description of an invention is used to describe what an applicant has invented, not describe what applicant has not invented. And there is no language in the specification of the instant application that states: “wherein no recess is between the inner end face (47) and the tappet body inner wall.” as claimed in the response filed on 04/19/2021. Furthermore, MPEP §2173.05(i) states: “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Oki US 2016/0222934.

    PNG
    media_image1.png
    908
    1400
    media_image1.png
    Greyscale
Annotated Figure 2A and Figure 2B of Oki US 2016/0222934 (Attached Figure 1)
Regarding Claim 1: Oki US 2016/0222934 discloses all of the claimed limitations including: 
A tappet body 9 for a fuel injection pump (¶0019-¶0022), the tappet body (9) comprising: 
a first cavity (42), which is disposed at a bottom of the tappet body (see Figure 2A, Figure 2B); 
a roller (7), which is held in the first cavity (held in cavity 42, see Figure 3A-3D) by a pin shaft (8) in such a way that the roller is scrollable and axially movable (¶0023, the pin rotationally supports roller 7, thus roller 7 is scrollable as claimed; further the roller is movable along the axis of plunger 5 as it moves with plunger 5 due to the motion of cam 6 of camshaft 1 (e.g. axial movement along vertical direction) and/or there is a gap between surface of element 47 and the end surface of roller 7 (e.g. axial movement along pin shaft axis (see Fig 4B)), thus the roller is axially moveable as claimed); and 
a second cavity (41), which is disposed at a top of the tappet body (see Figure 2A, Figure 2B), the second cavity (41) defined by an inner end face (see Annotated Figure 2A and Figure 2B of Oki US 2016/0222934 (Attached Figure 1) above, a 1st surface of the second cavity is defined by the inner end face) perpendicular to a longitudinal central axis of the tappet body (it is, see Attached Figure 1) and defined by a tappet body inner wall (Attached Figure 1, a 2nd surface of the second cavity is defined by the tappet body inner wall) extending parallel to the longitudinal central axis (it is, see Attached Figure 1); 

wherein no recess is between the inner end face (Attached Figure 1) and the tappet body inner wall (as seen in the Figure 2B portion of Attached Figure 1, the “inner end face” and the “tappet body inner wall” are directly adjacent to each other, and no recess is located between the two surfaces, thus the prior art of Oki addresses the language of the claim).
Regarding Claim 3: Oki US 2016/0222934 discloses all of the claimed limitations including: wherein a distance (Attached Figure 1) between at least part of the at least one recess (i.e. the narrow recess) and the longitudinal central axis of the tappet body is greater than one third of a radius of the inner end face (see Attached Figure 1).
Regarding Claim 5: Oki US 2016/0222934 discloses all of the claimed limitations including: wherein the at least one recess (Attached Figure 1) includes a plurality of radial recesses (i.e. both the narrow and the wide recess, Attached Figure 1) or dispersedly-arranged recesses, and wherein a distance (Attached Figure 1) between at least part of the plurality of radial recesses (i.e. the narrow recess) or dispersedly-arranged recesses and the longitudinal central axis of the tappet body (see Attached Figure 1) is greater than one third of the radius of the inner end face (see Attached Figure 1).
Regarding Claim 7: Oki US 2016/0222934 discloses all of the claimed limitations including: wherein a through hole (53) for communication between the first cavity (42) and the second cavity (41) is provided in the tappet body (9), and a width of the at least one recess (i.e. width of wide recess, Attached Figure 1) is greater than a diameter of the through hole (Attached Figure 1).
Regarding Claim 8: Oki US 2016/0222934 discloses all of the claimed limitations including: A fuel injection pump (i.e. supply pump shown in Figure 1, ¶0019-¶0023), comprising the tappet body (9) according to claim (it does, Figures 1-3 illustrate the first embodiment).

    PNG
    media_image2.png
    802
    1012
    media_image2.png
    Greyscale
Annotated Figure 1 of Oki US 2016/0222934 (Attached Figure 2)

Regarding Claim 9: Oki US 2016/0222934 discloses all of the claimed limitations including: wherein the fuel injection pump (Figure 1) further comprises: 
an injection pump shell (2), which is formed with at least one upright hole (13,14, ¶0025) and a chamber (11) in communication with the upright hole (as shown in Figure 1 the bottom of the upright hole (i.e. tappet guide 13, tappet accommodation chamber 14) is open to the chamber (i.e. accommodation chamber 11)), wherein the tappet body (9) is disposed in the upright hole (it is, see Figure 1); 
a plunger sleeve (i.e. cylinder body 3, and cylinder barrel 4), which is fixedly assembled in the upright hole (the plunger sleeve (i.e. cylinder body 3) is fixed to housing 2, ¶0023, Additionally portions of element 3 (i.e. part of cylinder barrel 4, and ring shaped extension which surrounds spring 36) are received inside upright hole 13,14 as shown in Figure 1), wherein a plunger (5) is inserted in the plunger sleeve (it is, see Figure 1), and the plunger (5) is placed on the tappet body (it is, see Figure 1) and is capable of moving in a reciprocating manner in the plunger sleeve (it is see Figure 1, ¶0023); 
a camshaft (1), which is rotatably supported by the injection pump shell (camshaft 1 is supported by element 2 as disclosed in ¶0024), wherein the camshaft (1) is formed with a drive cam (6) which corresponds to the plunger (as shown in Figure 1) and located in the chamber (as shown in Figure 1); 
a spring (36) and a spring seat (34, see Figure 1, ¶0035), which are disposed between the plunger sleeve (3,4) and the tappet body (the spring and the spring seat are located axially between plunger sleeve (3,4) and tappet body 9), the spring (36) biasing the roller (biases roller 7) of the tappet body (9) onto the drive cam (6) by the 
a fuel inlet and discharge valve assembly (see Annotated Figure 1 of Oki US 2016/0222934 (Attached Figure 2) above), which is disposed at an upper end of the plunger sleeve (Attached Figure 2), the fuel inlet and discharge valve assembly (Attached Figure 2) being configured to (i.e. capable of) allow fuel to be pumped into the fuel injection pump with the rotation of the camshaft ( spool valve 21 and valve body 22 are part of the “fuel inlet portion” of the “fuel inlet and discharge valve assembly”; when spool valve 21 and valve body 22 are in the open position, such that the fuel intake passage communicates with the compression chamber 12, and when camshaft 1 rotates, such that cam 6 causes plunger 5 to move axially and expand the volume of compression chamber 12 delimited by plunger 5, thus the fuel inlet portion of the fuel inlet and discharge assembly is capable of allowing fuel to be pumped into the fuel injection pump with the rotation of the camshaft as claimed, also see Figure 1, Attached Figure 2, and ¶0029-¶0034) and to further pressurize the fuel pumped into the fuel injection pump for ejection (when the “fuel inlet portion” of the fuel inlet and discharge assembly is closed, and the camshaft 1 rotates, such that cam 6 causes plunger to move axially and decrease the volume of compression chamber 12 delimited by plunger 5, thus pressurizing the fuel, which is then discharged through discharge valve 15 and fuel discharge hole 18c, see Figure 1, Attached Figure 2, and ¶0029-¶0034).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Brinks USPN 7878169.

    PNG
    media_image3.png
    1242
    1083
    media_image3.png
    Greyscale
 Annotated Figure 1 of Brinks USPN 7878169 (Attached Figure 3)

Regarding Claim 1: Brinks USPN 7878169 discloses all of the claimed limitations including:

a first cavity (see Annotated Figure 1 of Brinks USPN 7878169 (Attached Figure 3) above), which is disposed at a bottom of the tappet body (see Figure 1); 
a roller (34), which is held in the first cavity by a pin shaft (pin shaft = 110, see Figure 1 and Figure 3) in such a way that the roller is scrollable and axially movable (Column 3 Line 58 - Column 4 Line 19, the roller is scrollable (i.e. rotatable); further the roller is movable along the axis of plunger 60 as it moves with plunger 60 due to the action of the lobe rotated by the camshaft (Column 3 Line 20-29) (e.g. axial movement along vertical direction) and/or there is a gap between the surface of elements 96,98 and the end surfaces of roller 34 (e.g. axial movement along axis 97 (see Figure 3), thus the roller is axially moveable as claimed); and 
a second cavity (Attached Figure 3), which is disposed at a top of the tappet body (see Figure 1), the second cavity (Attached Figure 3) defined by an inner end face (Attached Figure 3, a 1st surface of the second cavity is defined by the inner end face) perpendicular to a longitudinal central axis of the tappet body (it is, Attached Figure 3) and defined by a tappet body inner wall (Attached Figure 3, a 2nd surface of the second cavity is defined by the tappet body inner wall) extending parallel to the longitudinal central axis (it is, see Attached Figure 3); 
wherein the inner end face (Attached Figure 3) has therein at least one recess (Attached Figure 3) symmetrical about the longitudinal central axis of the tappet body (it is, see Attached Figure 3), and
"for a fuel injection pump" is an intended use and therefor is given little patentable weight--
Regarding Claim 6: Brinks USPN 7878169 discloses all of the claimed limitations including: wherein a central protrusion (Attached Figure 3) is further provided on the inner end face (Attached Figure 3), and the at least one recess (Attached Figure 3) is disposed around the central protrusion (Attached Figure 3).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Page 5 ¶8-¶9, Applicants annotated Figures for the prior art of Oki and the prior art of Brinks on Page 6, & Page 7 ¶1: Applicant argues “As shown below in the 
--Examiner disagrees. It appears that applicant is reading limitations into the claim that are not present in the text of amended claim 1 filed on 04/19/2021. The language of the claim only states that there is no recess between the claimed end face and “an inner wall of the tappet body (which extends parallel to the longitudinal central axis and defines the second cavity)”. Furthermore in both the prior art of Oki and Brinks the examiner has shown two surfaces as claimed where there is not a recess between the two claimed surfaces.
Furthermore, regarding applicants remarks directed to the previous interview. While the examiners did agree that the prior art does not have structure that is identical to the structure illustrated in the instant application, no agreement was reached that the prior art did not teach any particular claim language. Additionally, given the breadth of the claim language defining the “tappet body inner wall”, the prior art of Oki and Brinks is able to address the amended claim language as already discussed above. 
Thus for at least the reasons discussed above, applicants arguments are not found persuasive.--
Page 7 ¶2-¶4: Applicants argue that the claim limitations: “wherein no recess is between the inner end face (47) and the tappet body inner wall.” Are not new matter.

Furthermore, in response to applicants assertion that “Applicant's figures 5 and 6 clearly show a tappet body having no recess is between the inner end face (47) and the tappet body inner wall.” The examiner disagrees. Nowhere in Figure 5 or Figure 6 is the “tappet body inner wall” illustrated or pointed out with an element number. And as already discussed above, applicants remarks have failed to clearly point out where exactly in the instant application the “tappet body inner wall” is located. Thus Figure 5 and Figure 6 do not clearly show a tappet body having no recess is between the inner end face (47) and the tappet body inner wall.” as argued. And as a result of this, the figures fail to convey that the applicant had possession of the claimed concept at the time of filing.
Additionally, MPEP §2173.05(i) states: “Any claim containing a negative limitation which does not have basis in the original disclosure” As is the case in the instant 
Thus for at least the reasons explained above, the amendments to claim 1 add new matter, and applicants arguments are not found persuasive.--
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746